DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendments to the Claims and Specifications filed December 31, 2020 are received and entered.
2.	Claims 1 – 20 are cancelled. Claims 21 – 40 are newly added.  Claims 21 – 40 are pending and are under examination in this action.
3.	The present application is being examined under the pre-AIA  first to invent provisions. 
4.	As a result of this Action, claims 21 – 40 are allowed over the prior art.

Reasons for Allowance
5.	Claims 21 – 40 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Bohn et al. (U.S. Pub. 2012/0314400), Kim et al. (U.S. Pub. 2014/0380186), Tan et al. (U.S. Pub. 2014/0213324), Lee et al. (U.S. Pub. 2017/0364119), Lee 2 et al. (U.S. Pub. 2017/0286042), O’Brien (U.S. Pub. 2013/0058063), Wu et al. (U.S. Pub. 2019/0032380), and Lin et al. (U.S. Pub. 2018/0343330).
Regarding claim 21, neither Bohn nor Kim nor Tan nor Lee nor Lee 2 nor O’Brien nor Wu nor Lin teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 

wherein a first distance between the second plate and the first portion of the flexible touchscreen display is greater than a second distance between the second plate and the second portion of the flexible touchscreen display.”
Regarding claims 22 – 40, these claims are allowed based on their dependence from claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626